Jfourtlj Court of
                                            Antonio,

                                           March 26. 2014


                                         No. 04-12-00602-CK


                                        Michael Jason Tucker.
                                              Appellant


                                                  v.



                                         The Stale of Texas.
                                               Appellee


                               Trial Court Case No. 12-03-0067-CRA


                                           ORDER

          The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid il in delermining the legal and factual issues presented in the
appeal.    See Tex. R. App. P. 39.8.   Therefore, all requests for ora! argument are denied, and the
cause is advanced for ON BRIIOFS submission on May 7. 2014. to the following panel: Justice
Angelini. Justice Marion, and Justice Alvarez. All parties will be notified of the Court's decision
in this appeal in accordance with Tex. R. APP. P. 48.


          Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


          Il is so ORDERED on March 26, 2014.



                                                                Karen Angelini. Justice


          IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the se,
court on this March 26, 2014.